
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.48


FLOWSERVE CORPORATION
KEY MANAGEMENT CHANGE IN CONTROL SEVERANCE PLAN
EFFECTIVE JANUARY 1, 2002


ARTICLE 1.    ESTABLISHMENT AND PURPOSE


        1.01    Flowserve Corporation, a New York corporation (the "Company" or
"Corporation"), hereby establishes this plan to be known as the "Flowserve
Corporation Key Management Change in Control Severance Plan" (the "Plan") as set
forth in this document.

        1.02    The Company may from time-to-time become involved in possible
Change in Control situations. Should this occur, in addition to their regular
duties, Employees may be called upon to assist in the assessment of any
third-party or internal proposals, advise management and the Board as to whether
such proposals would be in the best interests of the Company and its
shareholders, participate in successfully completing such transactions and take
such other actions as the Board might determine appropriate.

        1.03    This Plan has been established for the purpose of assuring that
the Company will have the continued dedication of the Participants, and the
availability of Participants' advice and counsel as to the best interests of the
Company and its shareholders, notwithstanding the possibility, threat, or
occurrence of a Change in Control, and to induce Participants to remain in the
employ of the Company through the provision of certain protections in the event
of a qualifying Change in Control.

        1.04    As approved by the Compensation Committee, the Plan shall become
effective as of January 1, 2002 and shall remain in effect until terminated by
the Committee.


ARTICLE 2.    DEFINITIONS


        2.01    "Affiliate" or "Subsidiary" means any corporation which is a
member of a controlled group of corporations (determined in accordance with
Section 414(b) of the Code) of which the Company is a member and any other trade
or business (whether or not incorporated) which is controlled by, or under
common control (determined in accordance with Section 414(c) of the Code) with
the Company.

        2.02    "Board" or "Board of Directors" means the Board of Directors of
the Company.

        2.03    "Cause" means: (A) the willful and continued failure by a
Participant to substantially perform his duties with the Company (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Participant by
the Board which specifically identifies the manner in which the Board believes
that he has not substantially performed his duties, or (B) the willful engaging
by the Participant in conduct materially and demonstrably injurious to the
Company, monetarily or otherwise; provided, however, that if the Participant has
entered into an employment agreement that is binding as of the date of the event
or action otherwise determined to be "Cause," and if such employment agreement
defines "Cause," such definition of "Cause" shall apply. No act, or failure to
act, shall be considered "willful" if, in the Participant's sole judgment, the
action or omission was done, or omitted to be done, in good faith and with a
reasonable belief that his action or omission was in the best interest of the
Company. Notwithstanding the foregoing, the Participant shall not be deemed to
have terminated for Cause unless and until there shall have been delivered to
him a copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters (3/4) of the entire authorized membership of the Board, or, if
after a Change in Control, the Incumbent Board, at a meeting of the Board or
Incumbent Board, as appropriate, called and held for the purpose (after
reasonable notice to the Participant and an opportunity for the Participant,
together with counsel, to be heard before the Board or 2.04 Incumbent Board, as
appropriate), finding that in the good faith opinion of the Board or Incumbent
Board the Participant was guilty of conduct set forth above in clause (A) or
(B) of this Article 2.03, and specifying the particulars thereof in detail.

        2.05    "Change in Control" means any change in control as described in
Article 4 herein.

--------------------------------------------------------------------------------


        2.06    "Code" means the Internal Revenue Code of 1986, as amended from
time to time.

        2.07    "Company" or "Corporation" means Flowserve Corporation, a New
York corporation, its successors and assigns and Affiliates or Subsidiaries of
the Company.

        2.08    "Compensation Committee" or "Committee" means the Compensation
Committee established and appointed by the Board of Directors.

        2.09    "Constructive Termination" means the termination of a
Participant's employment with the Company within two (2) years after a Change in
Control, after the occurrence of any or all of the following without the express
written consent of the Participant:

(A)The assignment to the Participant of any duties inconsistent with his
position, duties, responsibilities and status with the Company immediately prior
to a Change in Control, or a change in his reporting responsibilities, titles or
offices as in effect immediately prior to a Change in Control, or any removal of
the Participant from or any failure to re-elect the Participant to any of such
positions, except in connection with the termination of his employment for
Cause, death or Disability or termination of employment by the Participant for
reasons other than Constructive Termination;

(B)A reduction by the Company of: (i)the Participant's base salary rate,
(whether deferred or not), based on the annualized base salary rate measured
during the twelve (12) months of the year preceding the date of a Change in
Control; or

(ii)the target bonus payable to the Participant, calculated as the average
percentage of the Participant's base salary represented by target bonuses for
the three (3) years (or, if shorter, the years of the Participant's employment
with the Company) immediately preceding the year in which a Change in Control
occurs as percentages of his base salaries in each of such three (3) years (or
shorter number of years), multiplied by the base salary rate determined pursuant
to Article 2.08(B)(i) above.
(C)The Company's requiring the Participant to be based anywhere other than
either the Company's offices at which he was based immediately prior to a Change
in Control or the Company's offices which are no more than thirty-five
(35) miles from the offices at which the Participant was based immediately prior
to a Change in Control, except for required travel on the Company's business to
an extent substantially consistent with his business travel obligations
immediately prior to the Change in Control (excluding, however, any travel
obligations prior to the Change in Control that are associated with or caused by
the Change in Control events or circumstances), or, in the event the Participant
consents to any relocation beyond such thirty-five (35) mile radius, the failure
by the Company to pay (or reimburse the Participant) for all reasonable moving
expenses incurred by him relating to a change of his principal residence in
connection with such relocation and to indemnify the Participant against any
loss (defined as the difference between the actual sale price of such residence
minus any customary transaction costs and the higher of (i) his aggregate
investment in such residence or (ii) the fair market value of such residence as
determined by a real estate appraiser designated by the Participant and
reasonably satisfactory to the Company) realized on the sale of the
Participant's principal residence in connection with any such change in
residence;

(D)The failure by the Company to continue in effect any benefit or compensation
plan (including but not limited to any stock option plan, pension plan, deferred
compensation plan, life insurance plan, health and accident plan or disability
plan) in which the Participant is participating at the time of a Change in
Control (or plans providing substantially similar benefits), the taking of any
action by the Company which would adversely affect the Participant's
participation in, payment from, or materially reduce his benefits under any of

2

--------------------------------------------------------------------------------

such plans or deprive him of any material fringe benefit enjoyed by him at the
time of the Change in Control, or the failure by the Company to provide the
Participant with the number of days of paid time off to which he is then
entitled in accordance with the Company's normal paid time off and/or vacation
policy in effect immediately prior to the Change in Control;

(E)Any failure by the Company to obtain the assumption of, or the agreement to
perform, this Plan by any successor; or

(F)Any other material failure of the Company otherwise to honor all the terms
and provisions of this Plan.

        2.10    "Defined Termination" means a termination of employment of an
Employee as a result of either (A) an Involuntary Termination or (B) a
Constructive Termination.

        2.11    "Disability" means a long-term disability as defined in and
meeting the terms and conditions of the Flowserve Corporation Long-Term
Disability Plan, as amended, or any successor plans.

        2.12    "Employee" means any person paid through the payroll department
of the Company (as opposed to the accounts payable department of the Company)
and who receives from the Company an annual IRS Form W-2; provided, however,
that the term "Employee" shall not include any person who has entered into an
independent contractor agreement, consulting agreement, franchise agreement or
any similar agreement with the Company, nor the employees of any such person,
regardless of whether that person (including his or her employees) is later
found to be an employee by any court of law or regulatory authority.

        2.13    "Exchange Act" means the Securities and Exchange Act of 1934, as
amended from time to time, or any successor act thereto.

        2.14    "Involuntary Termination" means any involuntary discontinuance
of a Participant's employment by the Company within two years after a Change in
Control, for reasons other than death, Disability or Cause, or any involuntary
discontinuance of a Participant's employment by the Company prior to a Change in
Control for reasons other than death, Disability or Cause, provided that such
termination (A) occurs after the initiation of discussions leading to a Change
in Control, but prior to the Change in Control and (B) can be demonstrated to
have occurred at the request or initiation of parties to the Change in Control.

        2.14    "Participant" means an Employee chosen by the Committee to
participate in the Plan as provided for in Article 3 herein.

        2.15    "Plan" means the Flowserve Corporation Executive Officer Change
in Control Severance Plan, as set forth herein and as hereafter amended from
time to time.

        2.16    "Termination" means the date on which an Employee ceases
performing services for the Company.

        2.17    The masculine pronoun shall be construed to mean the feminine
and the singular shall be construed to mean the plural, wherever appropriate
herein.


ARTICLE 3.    ELIGIBILITY AND PARTICIPATION


        3.01    Only Employees shall be eligible to participate in the Plan.
Independent contractors and employees of third parties who are performing work
on behalf of the Company, whether part time, full time, or temporary, shall not
be eligible to participate in the Plan.

        3.02    Participation in the Plan shall be determined from time to time
by the Committee; provided that on or after a Change in Control, the Committee
may not exclude any Participant from participation in the Plan. Participants
shall be notified of their participation in the Plan in writing, and

3

--------------------------------------------------------------------------------


shall be appraised of the terms of the Plan as soon as is practicable following
the Committee's determination.

        3.03    No Employee shall at any time have a right to participation in
the Plan, despite having previously participated in the Plan.


ARTICLE 4.    CHANGE IN CONTROL


        4.01    For purposes of the Plan, Change in Control shall mean any
Change in Control of a nature that would be required to be reported in response
to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Exchange
Act (excluding any transaction described in Section 4.02 below that is
specifically determined thereunder to not constitute a Change in Control).

        4.02    Without limitation, such a Change in Control shall be deemed to
have occurred upon the occurrence of any of the following:

(A)Any "Person" (within the meaning of Sections 13(d) and 14(d)(2) of the
Exchange Act), other than the Company or its Affiliates, becomes the beneficial
owner (within the meaning of Rule 13d-3 promulgated under the Exchange Act),
directly or indirectly, of 20% or more of either: (i) the then outstanding
common shares of the Company (the "Outstanding Shares") or (ii) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the "Voting Securities");
provided, however, that such beneficial ownership shall not constitute a Change
in Control if it occurs as a result of any of the following acquisitions of
securities: (1) any acquisition directly from the Company, (2) any acquisition
by a Subsidiary, (3) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary or (4) any
acquisition by any corporation pursuant to a reorganization, merger or
consolidation, if, following such reorganization, merger or consolidation, the
conditions described in clauses (i) or (ii) of Article 4.02(C) below are
satisfied. Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur solely because any Person (the "Subject Person") became the
beneficial owner of 20% or more of the Outstanding Shares or Voting Securities
as a result of the acquisition of Outstanding Shares or Voting Securities by the
Company, including any affiliates defined in clauses (A)(ii)(2) or (A)(ii)(3) of
this Article 4.02, which, by reducing the number of Outstanding Shares or Voting
Securities, increases the proportional number of shares beneficially owned by
the Subject Person; provided, that if a Change in Control would be deemed to
have occurred (but for the operation of this sentence) as a result of the
acquisition of Outstanding Shares or Voting Securities by the Company, and after
such share acquisition by the Company, the Subject Person becomes the beneficial
owner of any additional Outstanding Shares or Voting Securities which increases
the percentage of the Outstanding Shares or Voting Securities beneficially owned
by the Subject Person, then a Change in Control shall then be deemed to have
occurred; or

(B)Individuals who constitute the Board (the "Incumbent Board") cease for any
reason except for the death, Disability, or ineligibility of the director to
seek reelection to the Board as a result of term or age limitations, to
constitute at least two-thirds (2/3) of the Board within any consecutive
twenty-four month period; provided, however, that any individual becoming a
director subsequent to the date of the beginning of such twenty-four (24) month
period whose election, or nomination for election by the Company's shareholders,
was approved by a vote of at least two-thirds (2/3) of the elected directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of

4

--------------------------------------------------------------------------------

proxies or consents by or on behalf of a Person other than the Board, including
by reason of agreement intended to avoid or settle any such actual or threatened
contest or solicitation; or

(C)The consummation of a reorganization, merger or consolidation, in each case,
unless, following such reorganization, merger or consolidation, (i) more than
50% of, respectively, the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation (or any
parent thereof) and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Shares and Voting Securities
immediately prior to such reorganization, merger or consolidation, in
substantially the same proportions as their ownership immediately prior to such
reorganization, merger or consolidation of such Outstanding Shares and Voting
Securities, as the case may be, or (ii) (1) officers of the Company as of the
effective date of such reorganization, merger or consolidation constitute at
least three-quarters (3/4) of the officers of the ultimate parent company of the
corporation resulting from such reorganization, merger or consolidation,
(2) elected members of the board of directors of the Company as of the effective
date of such reorganization, merger or consolidation constitute at least
three-quarters (3/4) of the board of directors of the ultimate parent company of
the corporation resulting from such reorganization, merger or consolidation and
(3) the positions of Chairman of the Board of Directors, the Chief Executive
Officer, and the President of the corporation resulting from such
reorganization, merger or consolidation are held by individuals with the same
positions at the Company as of the effective date of such reorganization, merger
or consolidation; or

(D)The consummation of the sale, lease, exchange or other disposition of all or
substantially all of the assets of the Company, unless such assets have been
sold, leased, exchanged or disposed of to a corporation with respect to which
following such sale, lease, exchange or other disposition (i) more than 50% of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation (or any parent thereof) entitled to vote generally in the election
of directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Shares and Voting Securities
immediately prior to such sale, lease, exchange or other disposition in
substantially the same proportions as their ownership immediately prior to such
sale, lease, exchange or other disposition of such Outstanding Shares and Voting
Securities, as the case may be, (ii) no Person (excluding the Company and any
employee benefit plan (or related trust) of the Company or a Subsidiary of the
Company or a subsidiary thereof or any Person beneficially owning, immediately
prior to such sale, lease, exchange or other disposition, directly or
indirectly, 20% or more of the Outstanding Shares or Voting Securities, as the
case may be) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of such corporation
(or any parent thereof) and the combined voting power of the then outstanding
voting securities of such corporation (or any parent thereof) entitled to vote
generally in the election of directors and (iii) at least two-thirds (2/3) of
the members of the board of directors of such corporation (or any parent
thereof) were members of the Incumbent Board at the time of the execution of the
initial agreement or action of the Board providing for such sale, lease,
exchange or other disposition of assets of the Company.

        4.03    Notwithstanding anything to the contrary in this Article 4 and
without limitation, the Incumbent Board may, in its sole discretion, determine
that a Change in Control has occurred under circumstances other than those
contemplated by this Article 4. In such circumstances, a Change in

5

--------------------------------------------------------------------------------


Control will be deemed to have occurred through a vote by two-thirds (2/3) of
the Incumbent Board to approve a motion declaring such a Change in Control has
occurred.


ARTICLE 5.    PROTECTIONS PROVIDED UPON A CHANGE IN CONTROL


        5.01    Except as otherwise provided herein, upon the consummation of a
Change in Control as defined in Article 4 of the Plan, all service and other
vesting requirements associated with Participants' annual and long-term
incentives will be determined in accordance with the provisions of the
applicable plans in effect on the date of the Change in Control; provided that
protections provided for under each of the applicable plans in effect on the
date of the Change in Control provide at a minimum (A) full vesting of rights to
all active and incomplete long-term incentive program performance cycles and
(B) credit for satisfaction of other service requirements associated with
Participants' long-term incentives and compensation deferrals. In the event that
such minimum rights are not accorded to participants determined in accordance
with the provisions of the applicable plans, the minimum requirements provided
for in this Article 5.01 shall prevail.

        5.02    The Board may, at its sole election, establish prior to or upon
the consummation of a Change in Control a trust or other arrangements for the
funding or payment of amounts to which Participants gain full rights pursuant to
Article 5.01 above.

        5.03    In the event the Board elects to establish a trust or provide
for other arrangements pursuant to Article 5.02 herein, no later than the
consummation of the Change in Control, such trust or other arrangements shall be
established and appropriate monies shall be placed under the control of such
trust or other entity overseeing the administration of alternative arrangements.

        5.04    In making its election, the Board shall have a fiduciary
responsibility to consider the tax consequences to Participants of alternative
arrangements, but shall not be required to compensate participants for the tax
consequences resulting from the establishment of such arrangements.


ARTICLE 6.    PROTECTIONS PROVIDED UPON TERMINATION FOLLOWING A CHANGE IN
CONTROL


        6.01    Participants terminated in a manner qualifying as a Defined
Termination will be entitled to payment of the following:

(A)For services performed through Termination: (i)base salary, (whether deferred
or not), at the Participant's annual base salary rate, (1) as based on the
highest annualized monthly base salary rate measured during the twelve
(12) months of the year preceding Termination or (2) if higher, in effect at the
time of Termination or (3) if higher, in effect on the date of the Change in
Control;

(ii)amounts (whether deferred or not), if any, with respect to any completed
period or periods which have been earned by or awarded to the Participant
pursuant to any bonus or incentive compensation plan or arrangement but which
has not yet been paid to the Participant; and

(iii)amounts equal to a target bonus or target annual incentive, (whether
deferred or not), (1) in effect at the time of Termination or (2) if higher, in
effect on the date of the Change in Control.
(B)In lieu of any further base salary, bonus, or incentive compensation payments
for periods subsequent to Termination, an amount equal to 150% of the sum of:
(i)the Participant's annual base salary rate, (whether deferred or not), (1) as
based on the highest annualized monthly base salary rate measured during the
twelve (12) months of the year preceding Termination or (2) if higher, in effect
at the time of Termination or (3) if higher, in effect on the date of the Change
in Control; and

6

--------------------------------------------------------------------------------

(ii)the Participant's current target bonus or other annual incentive (1) in
effect at the time of Termination or (2) if higher, in effect on the date of the
Change in Control.

        6.02    Each Performance Unit Plan award ("PUP award"), stock option or
other stock-based long-term incentive grant made to Participants, and not
otherwise addressed in this Article 6, under a plan adopted or assumed by the
Company which is then outstanding and to which the Participant has full rights,
shall be treated in accordance with the provisions of the applicable plans in
effect at the time of Termination, provided that protections provided for under
each of the applicable plans in effect on the date of the Change in Control
provide at a minimum that (A) such awards earned but not paid shall be paid
pursuant to the terms of this Plan at a rate as specified by the relevant plan
provisions and (B) with respect to stock options or other awards for which
Participants must exercise those rights accorded to them by virtue of their
holding such award, a period of not less than ninety (90) days following
Termination during which Participants may exercise such rights. In the event
that such minimum rights are not accorded to Participants determined in
accordance with the provisions of the applicable plans, the minimum requirements
provided for in this Article 6.02 shall prevail. Notwithstanding the foregoing,
if a Participant gives to the Company prior to receipt of payment written
instructions not to make a payment for option(s) or other stock-based long-term
incentive grants as provided herein, such option(s) and grant(s) shall remain in
effect in accordance with its (their) terms.

        6.03    Each PUP award, stock option or other stock-based long-term
incentive grant made to Participants, and not otherwise addressed in Article 6,
under a plan adopted or assumed by the Company which is then outstanding and to
which the Participant does not have full rights shall be treated in accordance
with the provisions of the applicable plans in effect at the time of
Termination, provided that protections provided for under each of the applicable
plans in effect on the date of the Change in Control provide at a minimum
(A) full vesting of rights to the award or grant which would have otherwise been
conveyed to the Participant, without encumbrances, upon the lapse of time,
attainment of performance goals, or for other reasons; (B) amounts payable
through such rights to awards or grants provided by Article 6.03(A) represent an
amount equal to one hundred percent (100%) of the target bonus or amount that
otherwise could have been earned and shall not be subject to reduction,
adjustment or modification for any reason; and (C) a period of not less than
ninety (90) days following Termination during which to exercise rights with
respect to stock options or other awards for which Participants must exercise
the rights accorded to them by virtue of their holding of the award. In the
event that such minimum rights are not accorded to Participants determined in
accordance with the provisions of the applicable plans, the minimum requirements
provided for under Article 6.03(B) hereof shall prevail. Notwithstanding the
foregoing, if a Participant gives to the Company, prior to receipt of payment,
written instructions not to make a payment for option(s) or other stock-based
long-term incentive grant(s) as provided herein, such option(s) and grant(s)
shall remain in effect in accordance with its (their) terms.

        6.04    The Company shall, at its expense, maintain in full force and
effect all life insurance, medical, health and accident plans, programs and
arrangements in which each Participant is entitled to participate at the time of
Termination, provided that continued participation is possible under the terms
of such plans, programs and arrangements. In the event that the terms of any
such plan, program or arrangement do not permit continued participation or that
any such plan, program or arrangement has been or is discontinued or the
benefits thereunder have been or are materially reduced, the Company shall
arrange to provide, at a cost to Participants no greater than that prior to
Termination, benefits which are substantially similar to those which
Participants were entitled to receive under such plan, program or arrangement at
the time of the Change in Control. The Company's obligation under this
Article 6.04 shall terminate eighteen (18) months after Termination, but
benefits available under the Consolidated Omnibus Budget Reconciliation Act
(COBRA) shall commence on such date. At the end of the applicable period of
coverage set forth above, Participants shall have the option to have assigned

7

--------------------------------------------------------------------------------


to them, at no cost and with no apportionment of prepaid premiums, any
assignable insurance owned by the Company which relates specifically to them.

        6.05    In the event that because of their relationship to Participants,
members of Participants' families or other individuals are covered by any plan,
program, or arrangement described in Article 6.04 above immediately prior to
Termination, the provisions set forth in Article 6.04 above shall apply equally
to require the continued coverage of such persons; provided, however, that if
under the terms of any such plan, program or arrangement, any such person would
have ceased to be eligible for coverage during the period in which the Company
is obligated to continue coverage, nothing set forth herein shall obligate the
Company to continue to provide coverage for such person beyond the date such
coverage would have ceased even had Participants remained an Employee of the
Company.

        6.06    The Company shall pay a supplemental retirement benefit
("Supplemental Pension Benefit") to Participants which is equal to the excess,
if any, of (A) the aggregate amount which would have been payable to them
monthly under all noncontributory pension and retirement plans, agreements, and
other arrangements of the Company had the Participant remained an Employee of
the Company at an annual compensation rate pursuant to the sum of the amounts
described in Articles 6.01(B)(i) and 6.01(B)(ii) herein until eighteen
(18) months after Termination, over (B) the aggregate amount payable to the
Participant monthly under such plans, agreements or arrangements as of
Termination had the Participant's employment not been terminated. Calculation of
the amounts described in (A) and (B) above shall be made assuming the same form
of payment under the defined benefit pension plan of the Company or a successor
plan (the "Qualified Plan") in which the Participant participates. Payment of
any Supplemental Pension Benefit may be made to the Participant in the same form
and at the same time as payment of benefits under the Qualified Plan or in such
other manner as may be determined by the Compensation Committee.

        6.07    Participants terminated in a manner qualifying as a Defined
Termination will be entitled to reimbursement for all legal fees and expenses
reasonably incurred in good faith as a result of their Termination (including
all such fees and expenses, if any, incurred in contesting or disputing any such
termination or in seeking to obtain or enforce any right or benefit provided by
this Plan).

        6.08    Receipt of amounts payable pursuant to this Article 6 is
conditioned upon Participants' execution and delivery to the Company of the
confidentiality and non-compete agreement delivered to Employees upon
notification of their eligibility to participate in the Plan.


ARTICLE 7.    DETERMINATION AND ADJUSTMENT OF PAYMENTS


        7.01    Following a Change in Control of the Company, one or more
payments or distributions to be made by the Company to or for the benefit of
Participants (whether paid or payable or distributed or distributable pursuant
to the terms of this Plan, under some other plan, agreement, arrangement or
otherwise) (a "Payment") may be determined to be an "excess parachute payment"
that is not deductible by the Company for federal income tax purposes and with
respect to which Participants would be subject to an excise tax because of
Sections 280G and 4999, respectively, of the Internal Revenue Code (hereinafter
referred to respectively as "Section 280G" and "Section 4999"). To the extent a
Payment or portion thereof subjects Participants to an excise tax liability, the
Company shall reduce the amount of Payments to the minimum extent necessary so
that no portion of any Payment, as so reduced, would result in an excise tax
liability on the part of the Participant, unless the net after-tax benefit to
the Participant after receipt of additional Payments to offset a specified
portion of any excise taxes due on the part of the Participant ("Gross-Up
Payments") and payment of any applicable excise taxes due by the Participant
pursuant to Section 4999 were to exceed the net after-tax benefit to the
Participant were such Gross-Up Payments not made.

        7.02    For purposes of this Article 7, "net after-tax benefit" shall
mean (A) the total amount of payments and benefits to be paid or provided under
this Plan that would constitute "parachute

8

--------------------------------------------------------------------------------


payments" within the meaning of Section 280G, less (2) the total amount of any
and all excise taxes imposed on the payments and benefits to be paid or provided
to the Participant under (1) above (including any and all penalties and interest
with respect to any such excise tax), less (3) the total amount of any and all
income and other taxes payable on the foregoing by the Participant, with
Participants deemed to pay federal income taxes at the highest marginal rate of
federal income taxation in the calendar year that the payment is to be made, and
state and local income taxes at the highest marginal rate of taxation in the
state and locality of residence, net of the maximum reduction in federal income
taxes that could be obtained by deducting such state and local taxes.

        7.03    Payments to Participants terminated in a manner qualifying as a
Defined Termination following a Change in Control shall be determined pursuant
to the following provisions:

(A)The Company's independent auditor shall make an initial determination whether
any Payment would constitute an excess parachute payment and shall communicate
its determination, together with detailed supporting calculations, to affected
Participants within twenty (20) days after Termination. The Company's
determination and calculations will be final and binding upon the Participant
unless the Participant notifies the Company within twenty-one (21) days after
the Participant receives the Company's determination and calculations that the
Participant disputes the same. If, within ten (10) days after the Participant so
notifies the Company (or within such longer period as the Participant and the
Company may agree), the Company and the Participant are unable to agree upon the
determination and calculations, then the Company and the Participant shall,
within three (3) days thereafter, choose a nationally recognized accounting firm
(the "Accounting Firm") to deliver its determination (and supporting
calculations) concerning the matter(s) in dispute. The Accounting Firm's
determination shall be delivered to the Company and the Participant within
twenty (20) days after such Accounting Firm's appointment and shall be final and
binding on all parties. With respect to the Participant's costs incurred in
contesting the Company's determination and calculations, if the final
determination by the Accounting Firm is more than 2% different from the
determination proposed by the Company, then the Company shall pay or reimburse
all costs incurred by the Participant with respect to such determination. In all
other cases, the Participant shall pay all such costs. All costs incurred by the
Company in connection with such determination and contest, and the costs of the
Accounting Firm's determination, shall be borne by the Company. The Company and
the Participant shall cooperate with each other and the Accounting Firm, and
shall provide necessary information so that the Company, the Participant and the
Accounting Firm may make all appropriate determinations and calculations.

(B)If it is determined (pursuant to Article 7.03(A) or otherwise) that any
Payment may give rise, directly or indirectly, to Participant liability for
excise tax under Section 4999 (and/or any penalties and/or interest with respect
to any such excise tax), the Committee shall reduce the amount of payments and
benefits to be paid or provided under this Plan to the minimum extent necessary
(but in no event to less than zero) so that no portion of any payment or benefit
to Participants, as so reduced, would result in an excise tax liability on the
part of those Participants, but only if, by reason of such reduction, the net
after-tax benefit received by the Participant shall exceed the net after-tax
benefit received by the Participant if no such reduction was made. In the event
any reduction in the amount of payments and benefits pursuant to the foregoing
were to result in a reduction in the net after-tax benefit to the Participant,
the Company shall make Gross-Up Payments to Participants to offset one-half
(1/2) of any excise tax due on the part of Participants as a result of Payments.
The amount of any such Gross-Up Payments to be made by the Company will be
determined without consideration of any federal, state and local taxes (whether
income taxes, excise taxes under Section 4999 or otherwise, or other taxes)
which may be due on the part of the Participant as

9

--------------------------------------------------------------------------------

a result of any such Gross-Up Payment. Gross-Up Payments shall be made from time
to time and at the same time as any Payment constituting an excess parachute
payment is paid or provided to Participants (or as promptly thereafter as is
possible).

        7.04    If the Internal Revenue Service determines that any payment
gives rise, directly or indirectly, to liability on the part of Participants for
excise tax under Section 4999 (and/or any penalties and/or interest with respect
to any such excise tax) in excess of the amount, if any, previously determined
by the Company or the Accounting Firm (an "Additional Liability"), as the case
may be, the Company shall make Gross-Up Payments to Participants not later than
the due date of any payment indicated by the Internal Revenue Service with
respect to such matters, in such amounts that are necessary to put Participants
in the same position, after payment of all federal, state and local taxes
(whether income taxes, excise taxes under Section 4999 or otherwise, or other
taxes, and taking into account all such taxes payable with respect to the
Gross-Up Payments) and any and all penalties and interest with respect to any
such excise tax, as Participants would have been in after payment of all
federal, state and local income taxes if the Payments had not given rise to the
Additional Liability.

        7.05    If the Company desires to contest any determination by the
Internal Revenue Service with respect to the amount of excise tax under
Section 4999, Participants shall, upon receipt from the Company of an
unconditional written undertaking to indemnify and hold Participants harmless
(on an after-tax basis) from any and all adverse consequences that might arise
from the contesting of that determination, cooperate with the Company in that
contest at the Company's sole expense. Nothing in this Article 7.05 shall
require Participants to incur any expense other than expenses with respect to
which the Company has paid sufficient sums so that after payment of the expense
by Participants and taking into account the payment by the Company with respect
to that expense and any and all taxes that may be imposed upon Participants as a
result of their receipt of that payment, the net effect is no cost to
Participants. Nothing in this Article 7.05 shall require Participants to extend
the statute of limitations with respect to any item or issue in their tax
returns other than, exclusively, the excise tax under Section 4999. If, as a
result of the contest of an assertion by the Internal Revenue Service with
respect to excise tax under Section 4999, Participants receive a refund of a
Section 4999 excise tax previously paid and/or any interest with respect
thereto, Participants shall promptly pay to the Company such amount as will
leave them, net of the repayment and all tax effects, in the same position,
after all taxes and interest, that would have been in if the refunded excise tax
had never been paid.

        7.06    Pending a final determination of the amount of any Gross-Up
Payment payable, Participants shall have the right to require the Company to pay
to all or any portion of such amount as preliminarily determined and calculated
by the Company. Such payment shall be made by the Company within five (5) days
after receipt of notice from the Participant requiring the same.


ARTICLE 8.    METHOD OF PAYMENT


        8.01    Except as otherwise provided herein, all benefits provided for
under this Plan will be paid to Participants terminated in a manner qualifying
as a Defined Termination by the Company in a lump sum within thirty (30) days
following Participants' Termination.

        8.02    Notwithstanding anything in this Plan to the contrary,
Participants shall continue to be eligible to receive benefits under the
Company's benefit plans for the applicable period as if the Participant remained
in the employment of the Company for the period and subject to the provisions of
Article 6.04 herein.

        8.03    Reimbursement of all legal fees and expenses described in
Article 6.07 herein shall be made by the Company in a lump sum within thirty
(30) days following Participants' submission of such fees and expenses to the
Company.

10

--------------------------------------------------------------------------------


        8.04    In the event a Participant dies before full receipt of benefits
payable under the Plan, the remaining benefits will be paid to the legal
representative of such Employee's estate in a lump sum as soon as practicable
after receipt of notice of such death and evidence satisfactory to the Company
of the payment or provision for the payment of any estate, transfer, inheritance
or death taxes which may be payable with respect thereto.

        8.05    Participants shall not be required to mitigate the amount of any
payment provided for under this Plan by seeking other employment or otherwise,
nor shall the amount of any payment provided for under this Plan be reduced by
any compensation earned by Participants following Termination as the result of
employment by another employer or otherwise.


ARTICLE 9.    FINANCIAL PROVISIONS


        9.01    Except as provided for in Article 5 herein, all benefits payable
under this Plan shall be payable and provided for solely from the general assets
of the Company in accordance with the Plan, at the time such severance benefits
are payable, unless otherwise determined by the Company. The Company shall not
be required to, but may in its discretion, establish any special or separate
fund or make any other segregation of assets to assure the payment of any
severance benefits under the Plan.

        9.02    The expenses of establishment and administration of the Plan
shall be paid by the Company. Any expenses paid by the Company pursuant to this
Article 9 and indemnification under Article 11 shall be subject to reimbursement
by Affiliates of the Company of their proportionate shares of such expenses and
indemnification, as determined by the Committee in its sole discretion.


ARTICLE 10.    ADMINISTRATION OF THE PLAN


        10.01    The Committee shall be responsible for the general
administration and interpretation of the Plan and the proper execution of its
provisions and shall have full discretion to carry out its duties. In addition
to the powers of the Committee specified elsewhere in the Plan, the Committee
shall have all discretionary powers necessary to discharge its duties under the
Plan, including, but not limited to, the following discretionary powers and
duties: (A) to interpret or construe the Plan, and resolve ambiguities,
inconsistencies and omissions; (B) to make and enforce such rules and
regulations and prescribe the use of such forms as it deems necessary or
appropriate for the efficient administration of the Plan; and (C) to decide all
questions on appeal concerning the Plan and the eligibility of any person to
participate in the Plan.

        10.02    The determination of the Committee as to any question involving
the general administration and interpretation or construction of the Plan shall
be within its sole discretion and shall be final, conclusive and binding on all
persons, except as otherwise provided herein or by law.

        10.03    The Company reserves the right, by action of the Board of
Directors or the Committee, to amend or terminate this Plan in whole or in part
at any time and from time to time on a prospective basis. The foregoing sentence
to the contrary notwithstanding, for a period of three (3) years and one (1) day
after the date of a Change in Control, neither the Board, the Incumbent Board,
nor the Committee may terminate or amend this Plan in a manner that is
detrimental to the rights of any Participant of the Plan without his or her
written consent. Prior to a Change in Control, the Company or the Committee
shall give each Participant at least one (1) year's notice before taking any
action to amend or terminate the Plan in any way detrimental to the Participant.


ARTICLE 11.    LIABILITY AND INDEMNIFICATION


        11.01    To the extent permitted by law, no member of the Board shall be
liable for any act or omission of an act by him or her in connection with the
Plan, unless the member failed to act (1) in good faith and (2) for a purpose
which such member reasonably believed to be in accordance with the

11

--------------------------------------------------------------------------------

intent of the Plan. The Company hereby indemnifies each person made, or
threatened to be made, a party to an action or proceeding, whether civil or
criminal, or against whom any claim or demand is made, by reason of the fact
that he, his testator or intestate, was or is a member of the Board, against
judgments, fines, amounts paid in settlement and reasonable expenses (including
attorney's fees) actually and necessarily incurred as a result of such action or
proceeding, or any appeal therein, or as a result of such claim or demand, if
such member of the Board acted in good faith for a purpose which he reasonably
believed to be in accordance with the intent of the Plan and, in criminal
actions or proceedings, in addition, had no reasonable cause to believe that his
conduct was unlawful.

        11.02    The termination of any such civil or criminal action or
proceeding or the disposition of any such claim or demand, by judgment,
settlement, conviction or upon a plea of nolo contendere, or its equivalent,
shall not in itself create a presumption that any such member of the Board did
not act (1) in good faith and (2) for a purpose which he reasonably believed to
be in accordance with the intent of the Plan.

        11.03    Any indemnification under this Article 11, unless ordered by a
court of competent jurisdiction, shall be made by the Company only if authorized
in the specific case:

(A)By the Board of Directors acting by a quorum consisting of directors who are
not parties to such action, proceeding, claim or demand, upon a finding that the
member of the Board has met the standard of conduct set forth in Article 11.01
above; or

(B)If a quorum under Article 11.03(A) above is not obtainable with due
diligence: (i) by the Board of Directors upon the opinion in writing of
independent legal counsel (who may be counsel to the Company) that
indemnification is proper in the circumstances because the standard of conduct
set forth in Article 11.01 above has been met by such member of the Board; or
(ii) by the shareholders of the Company upon a finding that the member of the
Board has met the standard of conduct set forth in such Article 11.01 above.

        11.04    Notwithstanding the failure of the Company to provide
indemnification in the manner set forth in Article 11.01 above, and despite any
contrary resolution of the Board or of the shareholders in the specific case, if
the member of the Board has met the standard of conduct set forth in
Article 11.01 above, the person made or threatened to be made a party to the
action or proceeding or against whom the claim or demand has been made, shall
have the legal right to indemnification from the Company as a matter of contract
by virtue of this Plan, it being the intention that each such person shall have
the right to enforce such right of indemnification against the Company in any
court of competent jurisdiction.

        11.05    Nothing herein shall be deemed to supercede or conflict with
any agreement between a member of the Board and the Company regarding the
Company's obligations to indemnify such member from and against certain
liabilities arising from the performance of the member's duties. Any such
agreement shall govern any inconsistencies with Article 12 of the Plan.


ARTICLE 12.    MISCELLANEOUS


        12.01    Prior to a Change of Control, nothing contained in the Plan
shall be deemed to qualify, limit or alter in any manner the Company's sole and
complete authority and discretion to establish, regulate, determine or modify at
any time, the terms and conditions of employment, including, but not limited to,
levels of employment, hours of work, the extent of hiring and employment
termination, when and where work shall be done, or any other matter related to
the conduct of its business or the manner in which its business is to be
maintained or carried on, in the same manner and to the same extent as if the
Plan were not in existence.

        12.02    Nothing in the Plan shall be construed as giving any
Participant the right to be retained in the employ of the Company or any right
to any payment whatsoever, except to the extent of the

12

--------------------------------------------------------------------------------


benefits provided for by the Plan. Except as otherwise provided for herein, the
Company expressly reserves the right prior to a Change in Control to dismiss any
Participant at any time and for any reason without liability for the effect
which such dismissal might have upon him as a participant of the Plan.

        12.03    This Plan shall be governed by and construed in accordance with
the substantive laws but not the choice of law rules of the state of Texas
without giving effect to principles of conflict of laws.

        12.04    In the event any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity of such provision shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included herein.

        12.05    All notices under this Plan shall be in writing and shall be
mailed (postage prepaid by either registered or certified mail) and shall be
deemed to have been given upon the date of actual receipt by the recipient
party.

IN WITNESS WHEREOF, the Corporation has caused this instrument as amended and
restated to be executed effective as of January 1, 2002, except as otherwise
stated herein.

    FLOWSERVE CORPORATION
 
 
By:
/s/ Ronald F. Shuff

--------------------------------------------------------------------------------

Ronald F. Shuff
Vice President, Secretary and General Counsel

13

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.48



FLOWSERVE CORPORATION KEY MANAGEMENT CHANGE IN CONTROL SEVERANCE PLAN EFFECTIVE
JANUARY 1, 2002
ARTICLE 1. ESTABLISHMENT AND PURPOSE
ARTICLE 2. DEFINITIONS
ARTICLE 3. ELIGIBILITY AND PARTICIPATION
ARTICLE 4. CHANGE IN CONTROL
ARTICLE 5. PROTECTIONS PROVIDED UPON A CHANGE IN CONTROL
ARTICLE 6. PROTECTIONS PROVIDED UPON TERMINATION FOLLOWING A CHANGE IN CONTROL
ARTICLE 7. DETERMINATION AND ADJUSTMENT OF PAYMENTS
ARTICLE 8. METHOD OF PAYMENT
ARTICLE 9. FINANCIAL PROVISIONS
ARTICLE 10. ADMINISTRATION OF THE PLAN
ARTICLE 11. LIABILITY AND INDEMNIFICATION
ARTICLE 12. MISCELLANEOUS
